Mederos v New York City Health & Hosps. Corp. (2017 NY Slip Op 07422)





Mederos v New York City Health & Hosps. Corp.


2017 NY Slip Op 07422


Decided on October 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2017

Renwick, J.P., Mazzarelli, Oing, Singh, JJ.


4875 800324/11

[*1]Paul G. Mederos, etc., Plaintiff-Respondent,
vNew York City Health and Hospitals Corporation, Defendant-Appellant.


Schiavetti, Corgan, DiEdwards, Weinberg & Nicholson, LLP, New York (Samantha E. Quinn of counsel), for appellant.
Law Offices of David B. Golomb, New York (David B. Golomb of counsel), for respondent.

Order, Supreme Court, New York County (George J. Silver, J.), entered January 18, 2017, which denied defendant's motion to dismiss the action on the ground that plaintiff did not serve a timely notice of claim, unanimously affirmed, without costs.
Supreme Court correctly found that the CPLR 208 toll did not terminate upon the appointment of the article 81 guardian (see Henry v City of New York, 94 NY2d 275 [1999]; Giannicos v Bellevue Hosp. Med. Ctr., 42 AD3d 379 [1st Dept 2007]; Costello v North Shore Univ. Hosp. Ctr. for Extended Care & Rehabilitation, 273 AD2d 190 [2d Dept 2000]). The 90-day period to serve the notice of claim was not extended by the CPLR 208 toll (see Yessenia D. v New York City Health & Hosps. Corp., 139 AD3d 454 [1st Dept 2016]). However the 90-day period was tolled in this case by the continuous treatment doctrine.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2017
CLERK